Per Curiam.

An official referee has reported that the charge respondent converted funds of a client has been sustained by the petitioner. The evidence in the record before us fully warrants that finding. The respondent has paid to his client the amount due her. Because of that fact and other mitigating circumstances this court is of the opinion that a suspension from the practice of the law for six months will be sufficient punishment.
The respondent should be suspended for six months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Peck, P. J., G-lennon, Dore, Cohn and Callahan, JJ., concur.
Respondent suspended for six months.